MEMORANDUM **
Erna E.N. Boldt appeals the district court’s judgment affirming the determination of the Commissioner of the Social Security Administration that Boldt received overpayments of retirement benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401-33. We have jurisdiction under 28 U.S.C. § 1291. We review de novo legal conclusions and review for substantial evidence findings of fact. McCarthy v. Apfel, 221 F.3d 1119, 1122 (9th Cir.2000). We affirm.
The district court appropriately concluded that res judicata barred consideration of whether the Windfall Elimination Provision of the Social Security Act applied to the calculation of Boldt’s retirement benefits. See Headwaters, Inc. v. U.S. Forest Ser., 382 F.3d 1025, 1029-32 (9th Cir.2004).
Substantial evidence supports the district court’s determination that Boldt was overpaid $2,717.00 in retirement benefits. See McCarthy, 221 F.3d at 1122. The figure was properly based on Boldt’s testimony about the sum of the benefits she received, financial records submitted into evidence, and testimony from an employee of the Social Security Administration indicating how the overpayment amount was calculated. See id. at 1124-26.
All remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.